Case 1:20-cv-00087-JAO-KJM Document 31 Filed 11/25/20 Pagelof2 PagelD #: 298

CAIN & HERREN, ALC

ATTORNEYS AT LAW

Michael J. Collins #9087

2141 W. Vineyard Street

Wailuku, Hawai’i 96793

Tel: (808) 242-9350

Fax: (808) 242-6139

Email: mike(@cainandherren.com

Attorneys for Defendants OWEN H. D’SOUZA, NORMA C. D’SOUZA, and
PICASSO TRIGGER COMPANY LLC.

IN THE UNTED STATES DISTRICT COURT

DISTRICT OF HAWAII

JTH Tax LLC, doing business as Liberty 1:20-cv-00087
Tax Service (840 Trademark)

Plaintiff,

VS. CERTIFICATE OF SERVICE RE:

DEFENDANT?’S FIRST

OWEN H. D’SOUZA; NORMA C. REQUEST FOR ADMISSIONS
D°SOUZA;, PICASSO TRIGGER TO PLAINTIFF JTH Tax LLC,
COMPANY LLC,

doing business as Liberty Tax

 

 

Defendants. . _.
Service; Exhibit A;
Magistrate Judge: Hon. Kenneth J.
Mansfield
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy DEFENDANT’S FIRST

REQUEST FOR ADMISSIONS TO PLAINTIFF JTH Tax LLC, doing business as

Certificate of Service re: Defendant’s First Request For Admissions To Plaintiff JTH Tax LLC, doing business as
Liberty Tax Service; Exhibit A
JTH Tax LLC v. Owen H. D’Souza, et al. 1:20-cv-00087

Page | of 2
Case 1:20-cv-00087-JAO-KJM Document 31 Filed 11/25/20 Page 2of2 PagelD #: 299

Liberty Tax Service and Exhibit A has been served upon the party via email and
U.S. Mail on the date indicated below:

Mia Dianne Obciana, Esq.

Law Office of Mia D. Obciana

Topa Financial Center

700 Bishop Street, Suite 1101

Honolulu, Hawaii 96813

Attorney for Plaintiff

Dated: Wailuku, Maui, Hawaii, Wednesday, November 25, 2020.

CAIN & HERREN, ALC

 

Michael J. Collins, Esq.
Attorneys for Defendants’ Owen H. D’Souza,
Norma C. D’Souza and Picasso Trigger Company

Certificate of Service re: Defendant’s First Request For Admissions To Plaintiff JTH Tax LLC, doing business as
Liberty Tax Service; Exhibit A
JTH Tax LLC v. Owen H. D’Souza, et al. 1:20-cv-00087

Page 2 of 2
